Luke, J.
On March 19, 1930, the court rendered judgment sustaining the defendant’s demurrer and dismissing the plaintiff’s petition “unless plaintiff amends his petition within ten days from this date by setting up a bill of particulars, in which case it' is overruled.” No exception to that ruling was taken. On March 29, 1930, the plaintiff filed with the clerk what purported to be a proffered amendment, setting up matters in the nature of a bill of particulars; but the record discloses no order allowing the amendment, or other matter tending to show that the amendment was in any way brought to the attention of the court during the term at which the conditional judgment on the demurrer was rendered. Because of these facts of record, it must be held that the plaintiff’s petition was properly dismissed on demurrer, and all proceedings in the ease at and after a subsequent term of the court were nugatory. Kumpe v. Hudgins, 39 Ga. App. 788 (149 S. E. 56) ; Pasco Flour Mills Co. v. City Supply Co., 23 Ga. App. 95 (97 S. E. 558) ; Pratt v. Gibson, 96 Ga. 807 (23 S. E. 839).

Judgment reversed'.


Broyles, O. J., concurs. Bloodioorih, J., alisent on account of illness.